Citation Nr: 9910148	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  93-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive reaction, but not including 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Seattle, Washington, that denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a 
depressive reaction.  Since initiating this appeal, the 
veteran has relocated to Pennsylvania and the claim has been 
processed through the Pittsburgh RO.


REMAND

In June 1996, the Board found that the veteran had not 
presented a well-grounded claim for the issue of entitlement 
to service connection for PTSD.  Board Decision, June 13, 
1996.  The veteran appealed the Board's action to the United 
States Court of Veterans Appeals, hereinafter the Court.  The 
Court, in [redacted], concluded that the Board's action, that of finding 
that the veteran had not presented a well-grounded claim for 
entitlement to service connection for PTSD, had merit and the 
Court upheld the Board's action.  However, the Court found 
that the Board had failed to address the question of whether 
the veteran's was entitled to benefits for an acquired 
psychiatric disorder other than PTSD.  The Court then 
returned the case to the Board so that the Board could 
adjudicate the non-PTSD mental disorder claim.

In reviewing the medical documents in the claims folder, it 
is the opinion of the Board that additional clarification is 
needed prior to the Board issuing a decision on the merits of 
the veteran's claim. During the course of the veteran's 
appeal, the criteria used to evaluate psychiatric conditions, 
diseases, and disabilities have changed.  The effective date 
of said change was November 7, 1996.  See 38 C.F.R. §§ 4.125, 
4.126, 4.130, as amended by 61 Fed. Reg., No. 196, 52695-
52702 (October 8, 1996).  In particular, 38 C.F.R. § 4.125(a) 
(1998) now provides that:

If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not 
supported by the findings on the 
examination report, the rating agency 
shall return the report to the examiner 
to substantiate the diagnosis.

Inasmuch as the appellant has not undergone a comprehensive 
VA psychiatric examination in accordance with these changes, 
he should be re-examined to ascertain the nature and severity 
of any psychiatric condition from which he may now be 
suffering.  Moreover, since the RO has not adjudicated the 
appellant's claim under the new laws and regulations, and in 
order to ensure that he receives his due process rights, the 
case is REMANDED to the RO for additional development.

The veteran should be examined by a Board 
of two psychiatrists who have not 
previously examined him to determine the 
nature and severity of any psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for an 
acquired psychiatric disorder, not 
including PTSD.  If the examiners 
determine that the veteran has more than 
one psychiatric disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation). and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
If the veteran is currently suffering 
from any psychiatric conditions, the 
examiners should express an opinion at to 
the etiology of each condition.  
Moreover, the examiners should express an 
opinion as to whether any found mental 
disorder began while the veteran was in 
service.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests are to be accomplished.  
The diagnosis should be in accordance 
with DSM-IV.  The entire claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
examiners prior to the examination.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



